People v Glover (2019 NY Slip Op 05588)





People v Glover


2019 NY Slip Op 05588


Decided on July 11, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 11, 2019

108423

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent, 
vCHAKARIS M. GLOVER, Appellant.

Calendar Date: July 11, 2019

Before: Garry, P.J., Clark, Mulvey and Rumsey, JJ., concur. Egan Jr., J.,

 dissents..

No Counsel.

DECISION AND ORDER
Motion for reargument or, in the alternative, for permission to appeal to the Court of Appeals.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
ORDERED that the motion for reargument is granted, the memorandum and order decided and entered January 17, 2019 is vacated, and the attached memorandum and order is substituted therefor.
Garry, P.J., Clark, Mulvey and Rumsey, JJ., concur. Egan Jr., J., dissents.
ORDERED that the motion for permission to appeal to the Court of Appeals is referred to Justice Clark, who makes the following decision: Motion denied.